DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee; Kyungduk et al. (US 20200394114 A1) and Shappir; Assaf et al. (US 9928126 B1).

 	Regarding claim 1, Lee discloses a storage device comprising: a nonvolatile memory [Abstract: nonvolatile memories]; a sensor configured to measure temperature [Abstract: temperature sensor]; and a controller configured to control the nonvolatile memory in accordance with the temperature 
 	Lee does not explicitly disclose wherein the controller is further configured to select a write scheme based on the temperature measured by the sensor at a time of a write process of data with respect to the nonvolatile memory.
 	Shappir, however, discloses wherein the controller is further configured to select a write scheme based on the temperature measured by the sensor at a time of a write process of data with respect to the nonvolatile memory [FIG. 2, 3, 5: the memory controller defines first and second programming schemes to be selected depending on the temperature at programming time], generate management data including the write scheme with respect to the data [FIG. 2, 3, 5: measure temperature at programming times and program based on the result using first programming scheme or second programming scheme], write the data to the nonvolatile memory in accordance with the write scheme [FIG. 5: program using the first programming scheme], obtain the write scheme with respect to the data from the management data at a time of a read process of the data [FIG. 5: receive a request to read the stored data and read the stored data according to the selected programming scheme], and read the data from the nonvolatile memory in accordance with the write scheme [FIG. 5: read the data according to the selected programming scheme]. 
It would have been obvious to one of ordinary skill in the art to have a controller being further configured to select a write scheme based on the temperature measured by the sensor at a time of a write process of data with respect to the nonvolatile memory in order to provide methods for handling readout errors caused in a memory due to different programming and reading conditions (Col. 1: 18-21). 	Regarding claim 2, Shappir discloses the storage device of claim 1, wherein the controller selects a single-level cell (SLC) scheme with respect to the data when the temperature at the time of the write 
Regarding claim 15, the rationale in the rejection of claim 1 is herein incorporated.

Claims 5-8, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee; Kyungduk et al. (US 20200394114 A1) and Shappir; Assaf et al. (US 9928126 B1); and Fai; Anthony et al. (US 20120224425 A1).
 	Regarding claim 5, Lee does not explicitly disclose the storage device of claim 1, wherein the management data comprises: address translation data in which a logical address and a physical address related to the data are associated with each other; and attribute data in which the logical address or the physical address related to the data is associated with the write scheme. 
Fai, however, discloses the storage device of claim 1, wherein the management data comprises: address translation data in which a logical address and a physical address related to the data are associated with each other [¶0007, 0031, 0062: implementing memory access requests from the host controller including converting from logical to physical addressing]; and attribute data in which the logical address or the physical address related to the data is associated with the write scheme [¶0007, 0031, 0062: implementing memory access requests from the host controller including converting from logical to physical addressing; transmitting a command to read data the command including one or more logical address to be read from the NVM to translate into corresponding physical addresses in the NVM].

 	Shappir further discloses measures the temperature at the time of the write process by the sensor, selects the write scheme based on the temperature at the time of the write process, generates management data including the write scheme with respect to the data, and writes the data to the nonvolatile memory in accordance with the write scheme [FIG. 5: measure temperature at programming times and program based on the result using first programming scheme or second programming scheme; the memory controller defines first and second programming schemes to be selected depending on the temperature at programming time]. 
 	Regarding claim 16, the rationale in the rejection of claim 8 is herein incorporated.

Allowable Subject Matter
Claims 3, 4, 9-12, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claims 10-12 are not allowable on their own merits but by virtue of them being dependent from allowable claim 9. Any amendment incorporating the subject matter of only claims 10-12 will result in a final rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cohen; Earl T. et al. (US 10734087 B2) discloses non-volatile memory read threshold optimization wherein a controller is enabled to use a map to translate between LBAs and physical storage addresses in the NVM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Respectfully Submitted,
USPTO

Dated:   January 13, 2022                                         By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246